Citation Nr: 0100182	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-16 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.  

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.  

5.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to January 
1999.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
which, in pertinent part, denied service connection for 
bilateral ankle disability, bilateral knee disability, and 
low back disability. The veteran appealed these 
determinations.


REMAND

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (the Act) which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The Act also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A).

In light of these changes, the Board finds that a remand is 
required in this case to comply with the duty to assist. 

The Board notes initially that there is no post-service 
medical evidence of current disabilities of the ankles, 
knees, or low back.  VA examinations were performed in April 
1999, and the examiners did not diagnose current disabilities 
of the ankles, knees, or low back.  In this regard, the Board 
notes that pain alone, without a diagnosed related medical 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  The Board further notes that the VA 
examinations in question were conducted without review of the 
service medical records because the claims folder was not 
sent to the medical facility for physician review in 
connection with the examination.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated her for disabilities of the 
ankles, knees, or low back since 
separation from service.  The RO should 
directly contact all identified medical 
providers and obtain copies of all 
relevant medical records that are not 
already on file.  The veteran should also 
be asked to submit any additional medical 
records she may have in her possession, 
and to submit pertinent lay statements.  
The RO must inform the veteran what 
evidence is needed to substantiate her 
claim, what evidence the VA will obtain 
and what evidence she has to submit. 
3.  The veteran should be accorded a VA 
examination to ascertain the presence or 
absence of disabilities of each ankle, 
each knee, and the low back.  The claims 
folder must be made available to the 
examining physician prior to the 
examination for a complete review.  He 
must state in the examination report that 
the claims folder has been reviewed in 
connection with the examination.  All 
clinical findings should be reported in 
detail.  If any pathology is identified 
in the right ankle, left ankle, right 
knee, left knee, or low back, the 
physician should express an opinion as to 
whether it is at least as likely as not 
that any such disability had its onset 
during military service or is otherwise 
related to such service.   

4.  After ensuring that the above actions 
have been completed, the RO should review 
the claims for service connection for 
right and left ankle disabilities, right 
and left knee disabilities, and a low 
back disability.  If the claims are 
denied, the veteran and her 
representative should be issued an SSOC, 
and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



